DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 11/15/2021, with respect to claims 1-20 and 22 have been fully considered and are persuasive.  The rejection of claims 1-20 and 22 has been withdrawn. 

Claim 21 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Tyler Johnson (Reg. No. 65,378) on 2/17/2022 and 2/22/2022.
	Claim 22 is cancelled. Claims 1, 19, and 20 are amended as follows.
1.  (Currently Amended)  An information processing apparatus comprising:
a control section configured to 
acquire a first three-dimensional model generated based on observation information including at least one of captured image or depth information, 
allocate, to each second three-dimensional model that is a partial three-dimensional model included in the first three-dimensional model, a definite shaped model having a predetermined shape corresponding to a shape of the second three-dimensional model, and
initiate display of a virtual object corresponding to each allocated second three-dimensional model having the predetermined shape superimposed on a corresponding portion of the first three-dimensional model, 
wherein the first three-dimensional model is an integrated combination of a plurality of second three-dimensional models,
wherein the control section allocates the definite shaped model based on an allocation manipulation of a user, and
wherein the control section is implemented via at least one processor.

19.  (Currently Amended)  An information processing method comprising:
acquiring, by a processor, a first three-dimensional model generated based on observation information including at least one of captured image or depth information; 
allocating, by the processor, to each second three-dimensional model that is a partial three-dimensional model included in the first three-dimensional model, a definite shaped model having a predetermined shape corresponding to a shape of the second three-dimensional model; and
displaying a virtual object corresponding to each allocated second three-dimensional model having the predetermined shape superimposed on a corresponding portion of the first three-dimensional model,
wherein the first three-dimensional model is an integrated combination of a plurality of second three-dimensional models, and
wherein the definite shaped model is allocated based on an allocation manipulation of a user.

20.  (Currently Amended)  A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:
acquiring a first three-dimensional model generated based on observation information including at least one of captured image or depth information; 
allocating, to each second three-dimensional model that is a partial three-dimensional model included in the first three-dimensional model, a definite shaped 
displaying a virtual object corresponding to each allocated second three-dimensional model having the predetermined shape superimposed on a corresponding portion of the first three-dimensional model,
wherein the first three-dimensional model is an integrated combination of a plurality of second three-dimensional models, and
wherein the definite shaped model is allocated based on an allocation manipulation of a user.

21.  (Canceled).

22.  (Canceled).

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“ allocate, to each second three-dimensional model that is a partial three-dimensional model included in the first three-dimensional model, a definite shaped model having a predetermined shape corresponding to a shape of the second three-
initiate display of a virtual object corresponding to each allocated second three-dimensional model having the predetermined shape superimposed on a corresponding portion of the first three-dimensional model, 
wherein the first three-dimensional model is an integrated combination of a plurality of second three-dimensional models,
wherein the control section allocates the definite shaped model based on an allocation manipulation of a user, and
wherein the control section is implemented via at least one processor”.

Regarding to claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“allocating, by the processor, to each second three-dimensional model that is a partial three-dimensional model included in the first three-dimensional model, a definite shaped model having a predetermined shape corresponding to a shape of the second three-dimensional model; and
displaying a virtual object corresponding to each allocated second three-dimensional model having the predetermined shape superimposed on a corresponding portion of the first three-dimensional model,
wherein the first three-dimensional model is an integrated combination of a plurality of second three-dimensional models, and
wherein the definite shaped model is allocated based on an allocation manipulation of a user”.

Regarding to claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“allocating, to each second three-dimensional model that is a partial three-dimensional model included in the first three-dimensional model, a definite shaped model having a predetermined shape corresponding to a shape of the second three-dimensional model; and
displaying a virtual object corresponding to each allocated second three-dimensional model having the predetermined shape superimposed on a corresponding portion of the first three-dimensional model,
wherein the first three-dimensional model is an integrated combination of a plurality of second three-dimensional models, and
wherein the definite shaped model is allocated based on an allocation manipulation of a user”.

Claims 2-18 are allowed due to dependency of claim 1.

Closest Reference Found
Closes prior art made of record includes Neumann (US 20140098094 A1) in view of Lin (US 20160086336 A1), in view of Ghoneima (US 20140247260 A1), and further in view of Momose (US 20050270289 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mention above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HAI TAO SUN/Primary Examiner, Art Unit 2616